                                     TY CLEVENGER
                                          P.O. Box 20753
                                  Brooklyn, New York 11202-0753
telephone: 979.985.5289                                                 tyclevenger@yahoo.com
facsimile: 979.530.9523                                                 Texas Bar No. 24034380



February 18, 2020


The Honorable Kimberly Priest Johnson
United States Magistrate Judge
Eastern District of Texas
7940 Preston Road, Suite 110
Plano, Texas 75024

Via ECF

         Re:      Edward Butowsky v. Michael Gottlieb, et al., Case No. 4:19-cv-00180-
                  ALM-kpj (E.D. Tex.) and Edward Butowsky v. Douglas H. Wigdor, et al.,
                  Case No. 4:19-cv-00577-ALM-kpj (E.D. Tex.)

Judge Johnson:

        I write regarding the March 31, 2020 scheduling conferences in the cases
identified above. I was previously scheduled to present oral argument that day in Rodrick
Jackson v. City of Hearne, Texas, et al, 19-50663, before the U.S. Court of Appeals for
the Fifth Circuit, and I respectfully request that the conferences be scheduled for another
date.

         Thank you in advance for your consideration.

         Respectfully,

         Ty Clevenger


         Ty Clevenger



cc: Counsel of record
